Citation Nr: 0125584	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated 60 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, evaluated 40 percent disabling.

3.  Entitlement to an increased rating for residuals of TUR 
of the bladder neck (TUR) of the bladder neck, with  benign 
prostatic hypertrophy, evaluated 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
cyst of the epiglottis.

5.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU) 
prior to December 14, 1999.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service extending from 
October 1940 through November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 60 percent evaluation for bilateral high 
frequency hearing loss with tinnitus, a 40 percent evaluation 
for lumbosacral strain, a 20 percent evaluation for a TUR of 
the bladder neck with benign prostatic hypertrophy, and a 
noncompensable evaluation for a cyst of the epiglottis.  
Entitlement to a TDIU was also denied.  A combined rating of 
80 percent for service-connected disabilities was confirmed 
and continued.  

Subsequently, in a November 1998 rating decision, service 
connection was granted for post-traumatic stress disorder 
(PTSD), and a 30 percent rating was assigned, effective 
August 25, 1997.  The assignment of a 30 percent rating for 
PTSD resulted in a combined rating of 90 percent for service-
connected disabilities, effective August 25, 1997.  
Thereafter, in a May 2000 rating decision, the RO granted a 
100 percent schedular evaluation for PTSD, effective December 
14, 1999.  The assignment of a 100 percent schedular 
evaluation for PTSD rendered moot the issue of entitlement to 
a TDIU after December 14, 1999.  

Additionally, in a June 2000 rating decision, the RO granted 
a 10 percent rating for tinnitus, as separate and distinct 
from bilateral hearing loss, effective May 18, 1999.  A 60 
percent rating for bilateral hearing loss was confirmed and 
continued.

In a VA Form 21-4138, dated in November 1999, the veteran 
stated that he was seeking service connection for a cancerous 
tumor of the left groin area.  Subsequently, in a VA Form 21-
4138, dated in March 2000, he stated that he was seeking 
service connection for lymph node cancer based on exposure to 
ionizing radiation.  Documents in the claims folder indicate 
that the RO is apparently in the process of developing a 
claim of service connection for non-Hodgkin's lymphoma.  
However, a formal adjudication of the matter is not of 
record.  Accordingly, service connection for cancer claimed 
as due to exposure to ionizing radiation is referred to the 
RO for any action deemed appropriate.  

The veteran requested a hearing on appeal, which was 
scheduled for April 2001.  A In a March 2001 memorandum, the 
veteran's representative requested that the hearing be 
canceled.  


FINDINGS OF FACT

1.  The veteran has Level VIII hearing in each ear.

2.  Lumbosacral strain is manifested primarily by muscle 
spasm and by severe limitation of motion of the lumbar spine; 
symptoms indicative of pronounced intervertebral disc 
syndrome are not demonstrated.

3.  Residuals of a TUR of the bladder neck with benign 
prostatic hypertrophy are manifested primarily by urge 
incontinence; the disorder does not require the wearing of 
absorbent materials which must be changed two to four times 
per day.

4.  A cyst of the epiglottis does not obstruct the upper 
airway.  

5.  Prior to December 14, 1999, service connection was in 
effect for the following disabilities:  bilateral hearing 
loss, evaluated 60 percent disabling; lumbosacral strain, 
evaluated 40 percent disabling; PTSD, evaluated 30 percent 
disabling; residuals of TUR of the bladder neck with benign 
prostatic hypertrophy, evaluated 20 percent disabling; 
tinnitus, evaluated 10 percent disabling; and cyst of the 
epiglottis, evaluated as noncompensable.  A combined rating 
of 90 percent was then in effect for service-connected 
disabilities.  

6.  The veteran has completed four years of high school, had 
occupational experience in military service in supply and 
logistics, and after service as a clerk and last worked full-
time in 1970. 

7.  Prior to December 14, 1999, service-connected 
disabilities did not, by themselves, preclude some form of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for bilateral hearing 
loss is not warranted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Codes 6100-
6106 (effective prior to and on and after June 10, 1999).

2.  A rating in excess of 40 percent for lumbosacral strain 
is not warranted.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2000). 

3.  A rating in excess of 20 percent for residuals of TUR of 
the bladder neck with  benign prostatic hypertrophy is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.115a,  4.115b, Diagnostic Code 7527 
(2000).

4.  A rating in excess of noncompensable for a cyst of the 
epiglottis is not warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Codes 6520, 6820 (2000).

5.  A TDIU prior to December 14, 1999 is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that, in November 1956, the 
veteran was referred for physical therapy for treatment of 
lumbosacral strain with muscle spasm.  He was hospitalized in 
April 1970 for bladder neck contracture.  A TUR of the 
bladder neck was performed.  An examination was performed in 
November 1970 prior to service retirement.  It was noted that 
a laryngoscopy revealed a benign cyst of the left epiglottis; 
the cyst was removed.  A biopsy was taken from the area of 
the right arytenoid.  Both lesions were benign.  
Additionally, service medical records contain several 
notations showing that the veteran had bilateral high 
frequency sensorineural hearing loss.  

A report of the veteran's separation from his first period of 
military service, dated in September 1945, shows that he was 
a supply technician.  He supervised over 12 men in handling 
army air corps supplies, such as airplane and maintenance 
parts, aircraft engine maintenance parts, accessories, 
hardware and rubber materials, and instruments.  
Additionally, a report prepared for the veteran's retirement 
from service in November 1970, discloses that he was an 
inventory management superintendent.

In a February 1971 rating decision, service connection was 
established for TUR of the bladder neck (rated at a 
noncompensable level), and for a cyst of the epiglottis (also 
rated at a noncompensable level).

In a May 1971 rating decision, service connection was 
established for lumbosacral strain (rated 10 percent) and 
bilateral hearing loss (rated at a noncompensable level).  
The bladder disability was recharacterized as prostatitis 
with TUR of the bladder neck, and an increased 10 percent 
rating was assigned for this disability, effective in 
December 1970.  In a May 1978 rating decision, this 
disability was recharacterized as TUR of the vesical 
(bladder) neck with benign prostatic hypertrophy, and a 20 
percent rating was assigned, effective in July 1977.

In a February 1984 rating decision, a 10 percent rating was 
assigned for bilateral hearing loss, effective in November 
1983.  In an August 1985 rating decision, an increased 20 
percent rating was assigned for this disorder, effective in 
May 1985.  

VA X-ray examination of the veteran's lumbosacral spine was 
performed in July 1986.  The radiologist's interpretation was 
that there were minimal degenerative changes manifested by 
small osteophyte formations of the vertebral bodies.  The 
intervertebral disc space between L5 and S1 was slightly 
narrowed.  The veteran was examined in August 1986 by a VA 
physician from the rehabilitation medicine service.  On 
physical examination, straight leg raising tests, deep tendon 
reflexes, muscle strength and sensation were normal for both 
lower extremities.  Pressure over the spinous process was 
painful at the lumbosacral junction with mild paraspinal 
muscle spasm.  The physician interpreted the July 1986 X-ray 
examination as showing an absolutely normal intervertebral 
disc with patent intervertebral foramina.  The veteran was 
evaluated at a VA orthopedic clinic in January 1987 for a 
complaint of numbness of the left leg.  The impressions were 
meralgia paresthetica and status post acute prolapsed disc 
syndrome with improvement.  A July 1987 neurology 
consultation noted the above history, and notes that the 
veteran had recovered from such symptoms in a short period of 
time.  The examiner opined that it was a good possibility 
that the veteran had had a left-sided mild stroke.  

In a March 1987 rating decision, the RO granted an increased 
60 percent rating for bilateral hearing loss with tinnitus, 
effective in August 1986.  This rating has remained in effect 
until the present.  

An application for increased compensation was received in 
July 1987.  The veteran stated that he had completed four 
years of high school.  He indicated that he had not worked 
full-time since 1970, and that his disabilities affected 
full-time employment in 1977..  He noted that all of his 
occupational experience had been acquired in the military 
where he had performed duties in supply and logistics.  

A TDIU was denied in an April 1988 Board decision.

By a statement dated in December 1989, the veteran related 
that his military duties included supply and aircraft 
maintenance, logistics and materiel.  

In December 1991, the RO received the veteran's claim for 
TDIU.  He related that he last worked full-time in December 
1970, he worked 20 hours per week as a self-employed clerk in 
a market from 1973-1982, and that he lost 4 years due to 
illness.  He said his disabilities affected full-time 
employment in August 1990.   He claimed that he was unable to 
work due to hearing loss and a back disability.  He related 
that during service his training included materiel control, 
logistics and supply.  

A January 1992 X-ray study of the lumbosacral spine was 
normal.  

In a February 1992 rating decision, an increased 40 percent 
rating was assigned for lumbosacral strain, effective in 
December 1991.  A TDIU was denied.  

A TDIU claim was received in October 1996.  The veteran said 
that he was unable to work for the past 10 years.  

A VA orthopedic examination was performed in January 1997.  
The veteran complained of pain radiating down the left leg.  
He indicated that his back was stiff and painful all the 
time.  He denied back surgery.  It was found that the 
veteran's gait was normal.  He had normal weight bearing, 
balance, propulsion, and coordination.  The lumbar spine 
showed no postural abnormalities.  No fixed deformities were 
detected.  Musculature of the back revealed spasm of the 
paralumbar muscles.  Tenderness was elicited over the 
lumbosacral spine and lumbosacral joint.  Range of motion of 
the lumbosacral spine was as follows:  forward flexion 20 
degrees, backward extension 20 degrees, left lateral flexion 
20 degrees, right lateral flexion 20 degrees, rotation to the 
left 10 degrees, and rotation to the right 10 degrees.  There 
was decreased sensation to pinprick at L4-5, S1 on the left 
and at L5, S1 on the right.  The diagnosis was degenerative 
changes of the lumbosacral spine with radiculopathy at L5, S1 
on the right and at L4-5, S1 on the left.

A VA pulmonary examination was performed in January 1997.  
Findings were confined to the chest and lungs.  The larynx 
was not examined.

On VA genitourinary examination in January 1997, the veteran 
reported that he had done well since undergoing a TUR of the 
prostate during service.  He currently reported occasional 
urgency with incontinence.  He denied current dysuria, 
hematuria, bed wetting or pants wetting.  It was found that 
the veteran had a small prostate, felt to be benign, grade 0, 
symmetrical and nontender.

The veteran was afforded a VA audiological examination in 
January 1997.  The audiologist commented that the veteran had 
a history of exaggerated hearing loss.  It was noted that the 
veteran was able to communicate with the examiner with ease, 
with and without visual clues, prior to and after testing; 
however, while the veteran was in the sound booth, he had 
great difficulty communicating with the examiner.  It was the 
examiner's assessment that the veteran's speech quality and 
ability to communicate were not consistent with the degree of 
hearing loss recorded.  The examiner recommended against 
using the test results for claims adjudication.  

On VA examination of the ears in January 1997, the veteran 
reported that he could not hear well on either side and 
indicated that he had experienced tinnitus off and on for the 
past ten years.  It was noted that he was not wearing hearing 
aids, but heard conversation very well.  The examiner 
commented that all pure tone threshold levels, on audiogram, 
were 105 decibels (dB) for each ear; however, the veteran's 
speech was quite normal for that level of hearing loss.  It 
was observed that the veteran could hear conversation much 
better than the audiogram levels, even while the examiner was 
talking to the veteran and standing to the veteran's sides.  
A throat examination was normal.  

In August 1997 the veteran asserted that the audiologist's 
statements on examination in January 1997 were inaccurate; he 
said he read lips.

A VA psychiatric examination was performed in November 1997.  
The veteran mentioned that he spent most of his time with 
friends from his church.  He indicated that depressed 
feelings over the past year were slightly better.  He 
reported increasing frequency of nightmares and flashbacks.  
He said his symptoms were better since he began taking 
medication.  He denied social impairment.  He reported that 
he was not agitated.  He remarked that he was currently 
unable to find gainful employment because of his disabilities 
and his age.  On mental status interview, the veteran was 
alert and oriented in three spheres.  Speech was normal.  
Mood was depressed and anxious.  Affect was appropriate.  No 
psychotic features were noted.  There was no delusional 
thinking or hallucinations.  There was a problem with short 
term memory, but remote memory was fair.  Judgment was fair; 
insight was intact.  The examiner indicated that the veteran 
was able to function with daily activities.  The diagnosis 
was PTSD.  The current Global Assessment of Functioning Score 
was 55.  

In an August 1998 rating decision, the RP granted service 
connection for PTSD, rated as 30 percent disabling, effective 
in August 1997.  

A VA outpatient notation of March 1999 shows that the veteran 
underwent cystoscopy.  The impression was mixed irritative 
and obstructive symptoms.  An intravenous pyelogram showed 
trace postvoiding residual; no urinary tract deterioration 
was seen.  In April 1999, the veteran was evaluated for 
replacement hearing aids.  He reported having difficulty 
understanding conversational level speech unless he was 
looking directly at the speaker.

On a VA orthopedic examination in May 1999, the veteran 
reported that he had chronic back pain, which was not 
disabling, but, at times, could become severe.  He indicated 
that he could not stoop.  He noted that he felt stiff in the 
morning and needed to loosen up; he could not sit for more 
than an hour before becoming stiff.  The examiner also 
obtained a history regarding the veteran's prostate.  The 
veteran indicated that, since the transurethral procedure 
during service, he had residual urge incontinence and 
dysuria.  He noted that he sometimes had to wear diapers.  

Digital rectal examination revealed that the prostate was 
markedly enlarged and hard.  On musculoskeletal examination, 
posture was normal.  There was no tenderness to palpation of 
the lumbosacral spine, and no muscle spasm.  Range of motion 
of the lumbosacral spine was as follows:  forward flexion 80 
degrees, with some discomfort, starting at 60 degrees; 
backward extension 20 degrees; lateral flexion 20 degrees; 
and rotation 30 degrees.  No neurological deficits were 
detected.  X-ray examination of the lumbar spine showed 
degenerative arthritis.  The pertinent diagnoses included 
chronic lumbosacral strain, with degenerative arthritis of 
the lumbosacral spine, and residuals, status post TUR of the 
prostate (possibly 1969) with urge incontinence, dysuria, and 
impotence.  The examiner indicated that the veteran had 
current irritative and obstructive symptoms, with an enlarged 
prostate and probable carcinoma of the prostate.  

A VA examination of the mouth, lips and tongue was performed 
in May 1999.  The veteran reported that, a couple of weeks 
before, he felt something sticking in his throat, but then 
the sensation disappeared.  It was found that the veteran had 
a cyst of the epiglottis, 5 to 6 millimeters in size.  The 
cyst was benign and located on the right border of the 
epiglottis, and was possibly of long duration and causing no 
difficulty other than the sensation experienced several weeks 
earlier.  The pertinent diagnosis was a 5 to 6 millimeter 
mucous cyst of the right border of the epiglottis.  

A VA audiological examination was performed in May 1999.  The 
veteran stated that he had difficulty hearing and 
understanding conversational level speech in all listening 
situations, especially in the presence of even minimal 
competing noise.  He reported constant, bilateral tinnitus.  
For the right ear, pure tone thresholds were 75, 75, 80 and 
85 dB, at 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), 
respectively, for an average of 79 dB.  For the left ear, 
pure tone thresholds were 70, 80, 90 and 90 dB, respectively, 
at the same frequencies, for an average of 83 dB.  Speech 
discrimination ability was 56 percent correct in each ear.  

A VA examination for housebound status or permanent need for 
aid and attendance was performed in February 2000.  The 
examiner observed that the veteran had degenerative joint 
disease which hampered locomotion marginally.  

Of record are VA outpatient reports dated from December 1999 
to March 2000.  They reflect that the veteran was receiving 
chemotherapy for non-Hodgkin's lymphoma.  In a history 
recorded in late February 2000, the veteran denied 
genitourinary complaints.  

At a March 2000 VA psychiatric examination, the examiner 
diagnosed severe, chronic PTSD, with a Global Assessment of 
Functioning of "about 30."  

In a May 2000 rating decision, an increased 100 percent 
rating was assigned for PTSD, effective December 14, 1999.  
The RO also granted special monthly compensation due to the 
veteran's housebound status.  

In a June 2000 rating decision, the RO granted a separate 10 
percent rating for tinnitus, effective May 18, 1999, and 
confirmed and continued the 60 percent rating for bilateral 
hearing loss.  

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001), as of that date; VAOPGCPREC 11-2000 (2000).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See 38 
U.S.C.A.  §§ 5102, 5103, 5103A, and 5107).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case and supplemental statement of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  There is 
no indication that additional evidence exists and can be 
obtained on the issue here in question, and he has been 
afforded several examinations in connection with the current 
appeal.  Adjudication of this appeal, without referral to the 
RO for initial consideration under the new law, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

A.  Bilateral Hearing Loss

The Board notes that the portion of the VA disability rating 
schedule concerning diseases of the ear was amended effective 
June 10, 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a change occurs 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the amendments to the disability ratings 
for diseases of the ear do not constitute liberalizing 
criteria.  Therefore, no determination as to which set of 
disability rating criteria--those in effect prior to June 10, 
1999 or those in effect as of June 10, 1999--is necessary.

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Part 4, Diagnostic Codes 6100-6110 (effective prior 
to and on and after June 10, 1999).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The results of the veteran's most recent audiological 
examination correspond to Level VIII hearing in each ear.  
They do not support assignment of a rating higher than 50 
percent for bilateral hearing loss, alone, or a rating higher 
than 60 percent when the 50 percent rating for bilateral 
hearing loss is combined with a 10 percent rating for 
tinnitus.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 
6260.  Here, for reasons which the Board cannot discern, the 
RO continued to assign a 60 percent evaluation for bilateral 
hearing loss, alone, even after assigning a separate 10 
percent evaluation for tinnitus, effective May 18, 1999.  

In any event, the Board has considered the veteran's 
statement that he has difficulty understanding speech unless 
he is looking directly at the speaker.  VA examiners have 
observed that the veteran exaggerates the degree of his 
hearing loss.  In fact, one audiologist specifically observed 
that the veteran was easily able to hear him when he was 
standing to the veteran's side.  Moreover, the Board finds it 
noteworthy that the veteran was found to display much better 
hearing outside than inside the testing booth.  Clearly, the 
veteran's response to pure tone threshold testing varies with 
his perception of whether or not he is in a formal testing 
situation.  In all, the Board does not find the veteran's 
account of severe hearing loss to be credible.  Here, the 
evidence as a whole actually demonstrates a lesser degree of 
hearing loss than is recognized by the currently assigned 
evaluation.  For these reasons, the Board concludes that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is applicable, and the claim for an increased 
rating for hearing loss must be denied.  38 U.S.C.A. § 5107 
(b) (West. Supp. 2001).

B.  Lumbosacral Strain

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 4.71a, 
Diagnostic Code 5003 (2000).

A 40 percent rating is warranted for limitation of motion of 
the lumbar spine, when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

A 40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

A 40 percent rating is warranted for intervertebral disc 
syndrome, severe; recurring attacks, with intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome, pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000). 

The evidence shows that the veteran has arthritis of the 
lumbosacral spine and chronic lumbosacral strain.  His low 
back disorder is manifested primarily by painful motion and 
some muscle spasm.  It appears that there are flare-ups of 
low back pain, since severe limitation of lumbar spine motion 
was demonstrated on VA examination in January 1997, while 
only slight limitation of lumbar spine motion was shown on 
the most recent VA examination in May 1999.  No listing of 
the spine or postural deformities attributable to the low 
back disability have been substantiated.  

The veteran's low back disorder has been assigned a 40 
percent rating under Diagnostic Code 5295 for chronic 
lumbosacral strain.  This is the highest rating provided by 
this diagnostic code.  A 40 percent rating is also the 
highest evaluation provided under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Hence an increased 
rating for the back disorder is not warranted under Codes 
5295 and 5292.  

A review of the record shows that, during the 1980's, slight 
disc space narrowing may possibly have been shown on X-ray 
examination; also, that the veteran may have experienced an 
episode of prolapsed disc.  However, the evidence does not 
substantiate that intervertebral disc syndrome, if now 
present, produces significant impairment.  In particular, 
there are no clinical findings that the veteran has loss of 
lower extremity motor power or sensory status due to sciatic 
neuropathy.  The only possible symptom of sciatic neuropathy, 
if now present, is a subjective complaint of back pain 
referred down the left leg.  In order to be entitled to 
assignment of a 60 percent rating for the veteran's low back 
disorder, there must be evidence of pronounced intervertebral 
disc syndrome.  This has not been demonstrated.  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notable functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Although the veteran has low back pain, he is 
already assigned the maximum rating for his low back disorder 
based on limitation of motion, and a higher rating based on 
painful motion, alone, is not warranted.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  For these reasons, the Board 
concludes that an increased rating is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is applicable, and the claim 
for an increased rating for the back disability must be 
denied.  38 U.S.C.A. § 5107 (b) (West. Supp. 2001).

C.  TUR of the bladder neck with Benign Prostatic Hypertrophy

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decisionmaker to these specific areas 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  38 
C.F.R. § 4.115a (2000).

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:  A 20 percent rating is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent rating is warranted for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
rating is warranted for voiding dysfunction requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a (2000).

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2000).  

Here, the medical evidence shows that voiding dysfunction is 
the most appropriate basis for evaluating the postoperative 
residuals of a TUR of the bladder neck of the bladder neck.  
When the veteran was examined by VA in January 1997, he 
denied having pants wetting and made no reference to having 
to wear pads or diapers.  On the most recent VA examination 
for rating purposes in May 1999, the veteran reported urge 
incontinence and indicated that he sometimes wore diapers.  
He denied any particular urinary tract symptoms when he most 
recently gave a history during treatment for an unrelated 
condition in February 2000.  From the veteran's own account, 
there is nothing to indicate that he regularly wears pads for 
urinary incontinence.  In order to be entitled to assignment 
of a 40 percent evaluation for postoperative residuals of a 
TUR of the bladder neck, there must be evidence of voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  This has not 
been demonstrated.  For these reasons, the Board concludes 
that an increased rating is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is applicable, and the claim 
for an increased rating for TUR of the bladder neck must be 
denied.  38 U.S.C.A. § 5107 (b) (West. Supp. 2001).

D.  Cyst of the Epiglottis

Benign neoplasms of any specified part of the respiratory 
system are rated under the appropriate respiratory system 
analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820 (2000).

A 10 percent rating is warranted for stenosis of the larynx, 
including residuals of laryngeal trauma (unilateral or 
bilateral), where there is FEV-1 of 71 to 80 percent 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6520 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

A cyst of the epiglottis is rated by analogy to stenosis or 
narrowing of the larynx.  38 C.F.R. § 4.20 (2000).  Here, the 
medical evidence demonstrates that a laryngeal cyst does not 
obstruct the larynx or otherwise interfere with upper airway 
function.  In order to be entitled to assignment of a 10 
percent rating for the cyst of the epiglottis, there must be 
evidence that the cyst produces at least some upper airway 
obstruction.  This has not been demonstrated.  For these 
reasons, the Board concludes that an increased rating is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is 
applicable, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107 (b) (West. Supp. 2001).

E.  TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.19 
(2000).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether the appellant is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

In turning to the facts of this case, the Board notes that, 
prior to December 14, 1999, service connection was in effect 
for the following disabilities:  bilateral hearing loss, 
evaluated 60 percent disabling; lumbosacral strain, evaluated 
40 percent disabling; PTSD, evaluated 30 percent disabling; 
residuals of TUR of the bladder neck with benign prostatic 
hypertrophy, evaluated 20 percent disabling; tinnitus, 
evaluated 10 percent disabling; and a cyst of the epiglottis, 
evaluated as noncompensable.  A combined rating of 90 percent 
was then in effect for service-connected disabilities.  

Therefore, during the period in question, the veteran met the 
schedular requirements for consideration of a total rating 
based on individual unemployability due to service-connected 
disabilities set forth in 38 C.F.R. § 4.16(a).  A total 
rating based on unemployability may be granted, prior to 
December 14, 1999, if the evidence demonstrates that the 
veteran's service-connected disorders rendered him 
unemployable.  

In statements made in support of his claim for TDIU, the 
veteran indicated that he last worked full-time during 
military service.  He retired from military service in 1970.  
His statements show that he worked on a part-time basis as a 
clerk from 1973 to 1982.  The record shows that the veteran 
had work experience during service in supply and inventory 
management.  Such experience is compatible with many civilian 
jobs which are performed in office settings, where workers 
are customarily seated at desks or work stations.  Thus, 
although the veteran reports that he has not pursued any 
significant gainful employment during the decades since 
service, the record indicates that he acquired skills, during 
service, which prepared him for sedentary-type positions in 
civilian life, if he had pursued such positions.

With respect to service-connected bilateral hearing loss, 
examiners have determined that the veteran is able to 
understand most of what is said to him in the conversational 
voice range.  His hearing acuity is actually far better than 
is reflected by pure tone threshold testing, and would be 
adequate for the veteran to understand spoken instructions 
and communicate with others in a wide range of office 
settings.  With respect to the service-connected low back 
disability, the medical evidence indicates that the veteran 
has significant limitation of motion and muscle spasm, 
symptoms which would make strenuous labor infeasible.  
However, there is no indication from the record that the low 
back disorder ever precluded the veteran from pursuing 
sedentary forms of employment in civilian workplaces offering 
jobs comparable with his military work experience.  

With respect to service-connected PTSD, the most recent 
psychiatric examination for rating purposes, predating 
December 14, 1999, was performed in November 1997.  It was 
demonstrated that the veteran had no more than moderate 
impairment of mood, affect or mental clarity or moderate 
impairment of occupational functioning.  Although the veteran 
then expressed the opinion that his service-connected 
disabilities rendered him unemployable, neither the clinical 
findings nor the examiner's assessment of the overall level 
of impairment from PTSD supported the veteran's self-
assessment that he was unable to work, and the Global 
Assessment of Functioning at that time was 55.  Such does not 
suggest more than moderate impairment due to PTSD.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

With respect to service-connected postoperative residuals of 
TUR of the bladder neck with benign prostatic hypertrophy, 
the principal symptom of that condition appears to be some 
urge incontinence.  With respect to a service-connected cyst 
of the epiglottis, the condition does not obstruct breathing 
and is essentially asymptomatic.  The medical evidence does 
not substantiate that either of these conditions preclude 
sedentary-type employment.  

In sum, a review of the record does not establish that the 
veteran's service-connected disabilities, prior to December 
14, 1999, actually precluded him from pursuing some form of 
substantially gainful employment, consistent with his 
education and occupational experience.  Given the facts in 
this case, the Board finds that entitlement to a TDIU, prior 
to December 14, 1999, is not substantiated.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is inapplicable, and the claim 
for a TDIU must be denied.  38 U.S.C.A. § 5107 (West. Supp. 
2001)


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.  

Entitlement to an increased rating for lumbosacral strain is 
denied.  

Entitlement to an increased rating for residuals of TUR of 
the bladder neck with  benign prostatic hypertrophy is 
denied.  

Entitlement to an increased rating for a cyst of the 
epiglottis is denied.

Entitlement to a total rating by reason of individual 
unemployability due to service-connected disabilities (TDIU) 
prior to December 14, 1999 is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

